FILED
                             NOT FOR PUBLICATION                              JAN 24 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YAJIE LIU,                                        No. 10-73437

               Petitioner,                        Agency No. A099-364-378

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Yajie Liu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the new standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we review de novo claims of due process violations, Colmenar v. INS,

210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for review.

      Liu testified that she was arrested and fired from her job for preaching the

gospel to patients at the hospital of Chinese medicine where she was a doctor.

Substantial evidence supports the agency’s adverse credibility determination

because Liu’s claim that she is a doctor of Chinese medicine was inconsistent with

her household register, which indicated she is an engineer, and the agency

reasonably rejected her explanations for the inconsistency. See Shrestha, 590 F.3d

at 1045-48 (adverse credibility determination was reasonable under the REAL ID

Act’s “totality of the circumstances”); Rivera v. Mukasey, 508 F.3d 1271, 1275

(9th Cir. 2007) (upholding agency finding that explanations were insufficient). In

the absence of credible testimony, Liu’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Liu’s CAT claim is based on the same testimony found to be not

credible, and she does not point to any other evidence that shows it is more likely

than not she would be tortured if returned to China, her CAT claim also fails. See


                                          2                                    10-73437
id. at 1156-57.

      Finally, we reject Liu’s contention that the agency denied her a full and fair

hearing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for

a petitioner to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           3                                   10-73437